This cause having been heretofore submitted to the Court upon the transcript of the record of the decrees herein and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there are no errors in the said decrees. The cause having been heretofore before this Court from an order and decree overruling a demurrer to the bill of complaint, Patton v. Meddick, 97 Fla. 1073, 122 So. 710, and affirmed. It is therefore considered, ordered and adjudged by the Court that the decrees of the Circuit Court be and they are hereby affirmed.
TERRELL AND DAVIS, J.J., AND JOHNSON, Circuit Judge, concur.